— Judgment unanimously affirmed. Memorandum: Defendant was convicted of first degree sodomy and endangering the welfare of a child. The victim, a relative of the defendant, was six years old when the crimes occurred. Defendant argues that the court erred in allowing the young complainant to testify under oath; that the court erred in receiving into evidence a technician’s laboratory report and a doctor’s emergency room report; and that his sentence is harsh and excessive. The court properly found, after a preliminary examination, that the complainant knew and appreciated the difference between truth and falsity and knew the consequences of telling a lie (see, CPL 60.20 [2]; People v Nisoff, 36 NY2d 560, 566; People v Green, 181 AD2d 1041 [decided herewith]; People v Schultz, 168 AD2d 468). In any event, even if the victim was not properly sworn, her testimony was sufficiently corroborated by other family members and by medical evidence (see, People v Groff, 71 NY2d 101, 109-111). The reports were properly admitted and, in any event, any error would be harmless given the overwhelming evidence of defendant’s guilt (see, People v Johnson, 57 NY2d 969, 970-971; People v Riggsbee, 159 AD2d 1018, lv denied 76 NY2d 795). There is nothing in the record to warrant modification of defendant’s sentence. (Appeal from Judgment of Oneida County Court, Buckley, J. — Sodomy, 1st Degree.) Present — Green, J. P., Pine, Balio, Lawton and Davis, JJ.